Citation Nr: 0113491	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of cervical strain for the period from July 1, 1978 
through February 18, 1994.

3.  Entitlement to a rating in excess of 30 percent for the 
residuals of cervical strain for the period beginning 
February 19, 1994.

4.  Entitlement to an effective date prior to February 13, 
1978 for a grant of service connection for thoracolumbar 
spine strain.

5.  Entitlement to an effective date prior to December 7, 
1994 for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	John H. Harmon III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1976.

Procedural background

The record reflects that this case has previously come before 
the Board on appeal, in October 1997.  The history of the 
case prior to that time is found in the Board's October 1997 
decision and for the sake of brevity will not be repeated. 

In its October 1997 decision, the Board denied the veteran's 
claim of entitlement to an increased evaluation for service-
connected lumbosacral strain.  The Board granted an increased 
evaluation of 10 percent for the residuals of cervical strain 
for the period from July 1, 1978 through February 18, 1994, 
and an increased evaluation of 30 percent for the residuals 
of cervical strain, effective February 19, 1994.  The Board 
also denied an evaluation in excess of 30 percent for the 
residuals of cervical strain for the period beginning 
February 19, 1994.  In its October 1997 decision, the Board 
also determined that the veteran had filed Notices of 
Disagreement with respect to claims of entitlement to an 
earlier effective date for the grant of service connection 
for thoracolumbar spine strain injury and a grant of a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  These matters were referred 
to the RO for the issuance of a Statement of the Case (SOC). 

The veteran then filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
case was pending at the Court, the veteran's attorney filed a 
brief in which he set forth four separate arguments in 
support of the veteran's appeal.  First, the attorney 
asserted that the RO had committed error in a January 1980 
letter to the veteran by finding that his appeals had been 
withdrawn as to various issues because it had determined that 
all of the benefits sought on appeal had been granted.  
Second, the attorney further asserted that the Board had 
committed error in its October 1997 decision by finding that 
the RO had been correct in its January 1980 letter when it 
terminated an appeal as to a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  Third, the attorney contended 
that the Board had erred when it determined that the RO had 
not issued a SOC concerning the veteran's claims of 
entitlement to earlier effective dates for a grant of service 
connection for thoracolumbar spine strain injury and a grant 
of a TDIU.  Lastly, the attorney contended that the Board had 
erred by failing to consider the applicability of 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (2000), which pertains to muscle 
injuries, to the veteran's claims of entitlement to increased 
evaluations for lumbosacral strain and cervical strain.

In April 1999, the VA Office of General Counsel also filed a 
Brief with the Court.  With respect to the attorney's first 
argument, that the RO had erred when it informed the veteran 
in a January 1980 letter that his appeal had been withdrawn 
as to various issues, the General Counsel asserted that this 
matter had become moot.  Specifically, the General Counsel 
contended that because all of the issues discussed in the 
January 1980 letter had either already been granted or were 
adjudicated by the Board in its October 1997 decision, the 
issue of whether the RO erred in closing these appeals had 
become moot.  In regard to the attorney's second argument, 
the General Counsel asserted that the veteran's claim of 
entitlement to TDIU had become moot at the time of the 
January 1980 letter, because the RO had granted a 100 percent 
schedular evaluation for his nervous condition.  In support 
of this conclusion, the General Counsel cited to Green v. 
Brown, 11 Vet. App. 472, 476 (1998), in which the Court 
specifically had held that veteran with 100 percent schedular 
rating for service-connected disability is not eligible for 
TDIU evaluation.

With respect to the attorney's third argument, the General 
Counsel argued in its April 1999 Brief that while it agreed 
with the Board that the RO had not issued a SOC with respect 
to the veteran's claims of entitlement to earlier effective 
dates for a grant of service connection for thoracolumbar 
spine strain injury and a grant of a TDIU, the proper remedy 
was to remand these issues to the RO for the issuance of a 
SOC, rather than to refer them as the Board did in its 
October 1997 decision.  As for the attorney's final argument, 
the Office of General Counsel agreed with the attorney that 
the veteran's claims of entitlement to an increased 
evaluation for cervical strain since 1978 and entitlement to 
an increased evaluation for lumbosacral strain should be 
remanded for readjudication in order to provide the Board 
with the opportunity to address the potential application of 
Diagnostic Code 5320.

Thereafter, in an Order dated in September 2000, the Court 
vacated the Board's decision with respect to the issues of 
entitlement to an increased evaluation for cervical strain 
since 1978 and entitlement to an increased evaluation for 
lumbosacral strain.  The Court determined that a remand of 
these issues was warranted in order to provide the Board with 
the opportunity to present adequate reasons and bases for its 
decision, and to address the potential application of 
Diagnostic Code 5320.  

In its September 2000 Order, the Court also determined that 
the veteran's contention that the RO had committed error by 
withdrawing his appeals in January 1980 had become moot.  The 
Court found that the Board had identified the RO's error in 
its October 1997 decision and had considered all issues which 
had been developed but not resolved by the RO at that time.  
With respect to the veteran's contention that the Board erred 
in finding that the RO had correctly terminated his TDIU 
claim in January 1980, the Court determined that the Board 
had been correct in its finding.  Specifically, the Court 
found that because the veteran had been granted a 100 percent 
schedular rating in December 1979, his companion claim of 
entitlement to a TDIU had been rendered moot.  Finally, with 
respect to the veteran's assertion that a SOC had in fact 
been issued with respect to the  veteran's claims of 
entitlement to earlier effective dates for a grant of service 
connection for a thoracolumbar spine strain and a grant of 
TDIU, the Court found that a SOC had not been issued with 
respect to these claims, and that these claims must be 
remanded to the RO in order to allow it the opportunity to do 
so.

Issues on appeal

In light of the Court's September 2000 Order, the Board finds 
that the issues currently on appeal consist of the veteran's 
claims of entitlement to an increased evaluation for 
lumbosacral strain, currently evaluated as 40 percent 
disabling; entitlement to a disability rating in excess of 10 
percent for the residuals of cervical strain for the period 
from July 1, 1978 through February 18, 1994; and entitlement 
to a disability rating in excess of 30 percent for the 
residuals of cervical strain.  These issues will be remanded 
to the RO as will be explained below.  

In accordance with the Court's instructions, and as will be 
discussed in greater detail below, the Board further finds 
that the issues of entitlement to earlier effective dates for 
the grant of service connection for thoracolumbar spine 
strain and the grant of a TDIU must be remanded to the RO for 
the issuance of a SOC.

Other issues

While this case was pending at the Court, the RO decided 
additional issues presented by the veteran.  In a July 1999 
rating decision, the RO denied a claim of entitlement to 
special adapted housing or special home adaptation grant.  In 
a March 2000 rating decision, the RO determined that clear 
and unmistakable error had not been committed in a February 
1998 rating decision which granted a 10 percent evaluation 
for a left ankle disorder, effective December 4, 1976.  To 
the Board's knowledge, the veteran did not file Notices of 
Disagreement regarding these decisions.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  
Thus, these issues are not presently before the Board on 
appeal.

In its October 1997 decision, the Board also granted the 
veteran's claims of entitlement to service connection for a 
left ankle disorder and entitlement to an increased 
evaluation, 50 percent, for the period from February 1, 1982 
through December 6, 1994.  The Board denied claims of 
entitlement to a rating in excess of 70 percent for 
hysterical neurosis, conversion type prior to October 1, 
1978; entitlement to a rating in excess of 50 percent for 
hysterical neurosis, conversion type for the period from 
March 1, 1981 through January 31, 1982, to include the issue 
of whether a reduction from a 100 percent evaluation was 
proper; and entitlement to a rating in excess of 50 percent 
currently assigned for hysterical neurosis, conversion type.  

In its September 2000 Order, the Court determined that any 
appeals as to the aforementioned issues were deemed 
abandoned.  See Bucklinger v. Brown, 5 Vet. App. 435, 436 
(1993).  Accordingly, the Board finds that these issues are 
no longer on appeal.

In a statement submitted in March 2001, the veteran's 
attorney contended that a 40 percent disability rating was 
warranted for the veteran's "dorsal region".  The veteran 
is service connected for the residuals of a thoracolumbar 
strain injury.
The Board presumes that the veteran's attorney is referring 
to that disability.  See Reiber v. Brown, 7 Vet. App. 513, 
515 (1995) [citing WEBSTER'S MEDICAL DESK DICTIONARY 715 
(1986), noting that the terms "thoracic spine" and "dorsal 
spine" are synonymous].

The matter of whether an increased evaluation is warranted 
for the residuals of a thoracolumbar strain injury is not 
presently before the Board on appeal.   To the extent that 
the attorney is raising a claim of entitlement to an 
increased evaluation for the veteran's service-connected 
thoracolumbar strain injury, this matter is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the RO].


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is necessary before the veteran's claims can be 
adjudicated.

The VCAA requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  While this case is in remand status, the RO should 
review the veteran's claims file and ensure that all 
notification action required by the VCAA is completed in 
full.  In addition, the RO should also ensure that all 
relevant records have been obtained and associated with the 
veteran's claims folder, to include his most recent VA 
treatment records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In the interest of clarity, the Board will separately address 
the three increased rating and two earlier effective date 
claims presently in appellate status.

Increased rating claims

The veteran is seeking an increased evaluation for his 
service-connected lumbosacral strain, which is currently 
evaluated as 40 percent disabling under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000) [lumbosacral 
strain].  He is also seeking entitlement to a rating in 
excess of 10 percent for the residuals of cervical strain for 
the period from July 1, 1978 through February 18, 1994, and 
entitlement to a rating in excess of 30 percent for the 
residuals of cervical strain for the period beginning 
February 19, 1994. The record reflects that the veteran's 
cervical strain has been rated using the criteria found in 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2000) [limitation of 
motion of the cervical spine].  

The veteran is currently assigned the maximum disability 
rating available for both his lumbosacral strain and cervical 
strain under the aforementioned diagnostic codes.

Both the veteran's attorney and the VA Office of General 
Counsel argued in their respective briefs that when the Board 
addressed the veteran's lumbosacral and cervical spine 
disabilities in its October 1997 disabilities, it had failed 
to address the potential application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5320, which pertains to rating injuries to 
muscle group Muscle Group XX.  In reaching this conclusion, 
the General Counsel noted in its Brief that a "strain" is 
defined as "an overstretching or overexertion of some part 
of the musculature."  See Brief of the Appellee, page 10, 
citing Dorland's Illustrated Medical Dictionary, 1587 (27th 
Ed. 1985).  Because the veteran's lumbosacral and cervical 
spine disabilities both involved injury to the musculature of 
the spine, the General Counsel indicated that the Board must 
consider rating these disabilities under the criteria of 
38 C.F.R. § 4.73, Diagnostic Code 5320.  Similar reasoning 
appears to have been set forth in the attorney's brief, in 
which the attorney asserted that separate disability ratings 
were warranted for the veteran's cervical and lumbosacral 
disabilities under the criteria of Diagnostic Code 5320.  
Thereafter, in its September 2000 Order, the Court vacated 
the Board's decision with respect to these issues and 
remanded the case in order to allow the Board the opportunity 
to address the potential application of Diagnostic Code 5320.  
In its Order, the Court also instructed the Board to consider 
the application of the provisions of 38 C.F.R. §§ 4.14 and 
4.59 (2000) to the veteran's claims.

The Board believes that, in fairness to the veteran, the 
matters brought up by the Court should first be addressed by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
Bernard, the Court held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

The Board further notes that the most recent VA examination 
of the veteran's spine occurred in May 1996.  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the Court held that in order 
to constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous so as to 
allow adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Therefore, in light of the length of time that has passed 
since the veteran was last afforded a VA physical 
examination, the Board finds that another VA examination is 
warranted in order to assess the current nature and severity 
of his service-connected disabilities. 

Pursuant to the instructions set forth in the Court's 
September 2000 Order, after the physical examination of the 
veteran has been completed, the RO should specifically 
address whether the veteran's lumbosacral and cervical spine 
disabilities should be rated using the criteria of Diagnostic 
Code 5320, with consideration given to both 38 C.F.R. § 4.14 
and to the Court's ruling in Esteban v. Brown, 6 Vet. App. 
259 (1994).  In addition, the RO should also discuss the 
potential application of 38 C.F.R. § 4.59 to the veteran's 
claims.

In regard to the veteran's claim of entitlement to an 
increased evaluation for lumbosacral strain, the Board notes 
that this claim has apparently been pending since the veteran 
originally filed a claim for service connection shortly after 
his separation from service.  As discussed in detail in the 
Board's October 1997 decision, the record reflects that the 
veteran perfected a timely appeal as to a February 1979 
rating decision in which the RO denied service connection for 
a back disability.  Thereafter, the RO terminated this appeal 
based upon an erroneous finding that a grant of a 100 percent 
evaluation for hysterical neurosis constituted a grant of all 
benefits sought on appeal.  The veteran later filed to reopen 
this claim, and, in April 1995, the RO granted service 
connection for a low back disorder and assigned a 20 percent 
disability rating, effective December 4, 1976, and a 
40 percent disability rating, effective August 10, 1992.  The 
veteran subsequently filed a timely appeal regarding both the 
disability rating and effective dates assigned.  In a 
September 1996 rating decision, the RO granted an increased 
evaluation, 40 percent, for the veteran's lumbosacral strain, 
effective December 1976.  Thereafter, the veteran continued 
to express disagreement with the disability rating assigned.  

In light of the aforementioned evidence, the Board believes 
that the veteran's claim of entitlement to an increased 
evaluation for lumbosacral strain has been pending since he 
initially filed a claim for service connection shortly after 
service.  Therefore, the Board finds that while this case is 
in remand status, the RO should ensure that any adjudication 
of the veteran's claim of entitlement to an increased rating 
for lumbosacral strain must include consideration of whether 
an increased or separate disability evaluation is warranted 
at any time during the period beginning in December 1976.  
See Fenderson v. West, 12 Vet. App. 119 (1999) [holding that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder].

Earlier effective date claims

In a March 1996 rating decision, the RO granted entitlement 
to a TDIU, effective December 7, 1994.  In a September 1996 
rating decision, the RO granted service connection for the 
residuals of a thoracolumbar spine strain injury and assigned 
a 10 percent evaluation, effective February 13, 1978.  As 
noted above, the Court determined in its September 2000 Order 
that the veteran had filed a Notice of Disagreement regarding 
the effective dates assigned in these decisions, but that a 
Statement of the Case had not yet been issued with respect to 
these claims.  For this reason, the Court concluded that a 
remand of these issues is necessary, in order to provide the 
RO with the opportunity to issue a Statement of the Case.  
See Manlicon v. West, 12 Vet. App. 238 (1999) [holding that 
the filing of a notice of disagreement initiates the appeal 
process and the failure to issue a statement of the case is a 
procedural defect requiring a remand]; see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

The Board notes in passing that in a March 2001 statement, 
the veteran's attorney set forth various arguments in support 
of veteran's the claim of entitlement to an effective date 
prior to December 1994 for a grant of a TDIU.  Because the 
Court has determined that this issue must be remanded to the 
RO for the issuance of a SOC, consideration of these 
arguments by the Board would be premature.  The attorney's 
statement has been associated with the veteran's VA claims 
folder for consideration by the RO.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
his attorney and inform them of the type 
of evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names and addresses of any additional 
health care providers who may possess 
additional records pertinent to his 
claims which are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  Thereafter, the veteran should be 
afforded a VA physical examination in 
order to assess the current severity of 
his service-connected lumbosacral and 
cervical spine strain.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should conduct a thorough 
examination of the veteran's lumbosacral 
and cervical spine and provide a 
diagnosis of any pathology found.  The 
examiner should be asked to specify 
whether examination revealed any evidence 
of muscle injury or neurological 
impairment.  Any muscular impairment 
should be described in detail  All tests 
and studies deemed necessary by the 
examiner, including X- ray studies, 
should be conducted.  

The examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings, including ranges of 
motion in degrees in both the lumbosacral 
and cervical spines.  The examiner should 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected lumbosacral and cervical spine 
disabilities, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  If the examination deems that 
a consultation with an appropriate 
specialist is warranted, such should be 
scheduled.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  Thereafter, the RO should 
readjudicate the issues on appeal.   If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished with copies 
of a Supplemental Statement of the Case 
and given an opportunity to respond. 

The Supplemental Statement of the Case 
must also address any issues as to which 
the veteran has filed a NOD and which 
have not been addressed in any previous 
Statement of the Case.  The veteran 
should be provided the opportunity to 
perfect a timely Substantive Appeal (VA 
Form 9).  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



